Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 	Such claim limitation(s) is/are: 
“ANN precoding engine configured to” in claims 1-6, 9, 15
“each of the plurality of ANN precoding engine configured to” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Objections
Claims 16 and 32 are objected to because of the following informalities:  
Claims 16 and 32 recite “...wherein each of the low PAPR precoding...” should be“...wherein the low PAPR precoding...” The independent claims teach “a low PAPR precoding...” 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,11,17,18,27 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Yao et al. “sustainable green networking: exploiting degrees of freedom towards energy-efficient 5G systems”
	Reclaim 1

processing circuitry (page 959 “5.5 conclusion”; left column teaches processing structure (circuitry) comprising an artificial neural network, ANN, precoding engine, 
the ANN precoding engine configured to process at least one input signal by performing a low peak-to-average-power ratio, (reduced) PAPR precoding on the at least one input signal (page 953 “case study 2 Massive MIMO in 5G”; left first column teaches on case 2 performing jointly MU-MIMO precoding and reduced (low) PAPR with artificial neural network. Therefore, Yao teaches an artificial neural network, ANN, precoding engine and also fig.5a-b teach ANN precoding engine configured to process at least one input signal); at least one antenna array having at least one antenna, the at least one antenna array configured to transmit at least one precoded output signal processed by the ANN precoding engine (page 957 “case study 2 Massive MIMO in 5G”; right column teaches transmission of signal). 

Reclaim 2
Yao discloses wherein the ANN precoding engine is further configured to receive the at least one input signal and, as a result of performing the low PAPR precoding on the at least one input signal, output the at least one precoded output signal for transmission by the at least one antenna of the at least one antenna array (fig.5 and .

Reclaim 11
Yao discloses wherein: the at least one input signal of the ANN precoding engine is in one of a frequency-domain and a time-domain; and the at least one precoded output signal processed by the ANN precoding engine is in one of the frequency-domain and the time-domain (page 957 “case study 2 Massive MIMO in 5G”; left column teaches frequency-domain signal transformed to time-domain prior of transmission).

Reclaim 17
Yao discloses method for a Multiple-Input Multiple-Output, MIMO, Orthogonal Frequency Division Multiplexing, OFDM, transmitter system(page 956 “case study 2 Massive MIMO in 5G”; right column teaches downlink MIMO OFDM system includes base station with Nt antennas and Mr users) the method comprising:
processing,  (page 959 “5.5 conclusion”; left column teaches processing structure (circuitry) comprising an artificial neural network, ANN, precoding engine, the ANN precoding engine configured to process at least one input signal by performing a low peak-to-average-power ratio, (reduced) PAPR precoding on the at least one input signal (page 953 “case study 2 Massive MIMO in 5G”; left first column teaches on case 2 performing jointly MU-MIMO precoding and reduced (low) PAPR with artificial neural network. Therefore, Yao teaches an artificial neural network, ANN, precoding engine and also fig.5a-b teach ANN precoding engine configured to process at least one input 

Reclaim 18
Yao discloses wherein the processing by ANN precoding engine the at least one input signal further comprises receiving the at least one input signal and, as a result of performing the low PAPR precoding on the at least one input signal, outputting the at least one precoded output signal for transmission by the at least one antenna of the at least one antenna array (fig.5 and page 957 “case study 2 Massive MIMO in 5G”; right column teaches transmission of signal. fig.7 output signal of the proposed structure).

Reclaim 27
Yao discloses wherein: the at least one input signal of the ANN precoding engine is in one of a frequency-domain and a time-domain; and the at least one precoded output signal processed by the ANN precoding engine is in one of the frequency-domain and the time-domain (page 957 “case study 2 Massive MIMO in 5G”; left column teaches frequency-domain signal transformed to time-domain prior of transmission).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10,26 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Andrews et al. WO 2020/092391 provisional dated 10/29/2018

Reclaim 10
The MIMO OFDM transmitter system failed to explicitly teach wherein the ANN precoding engine comprises one of an autoencoder architecture and a Multi-Layer Perception, MLP, architecture.

Andrews discloses wherein the ANN precoding engine comprises one of an autoencoder architecture (abstract; page 4 lines 1-2,para#65 and a Multi-Layer Perception, MLP, architecture (fig.1, fig.4, fig.9 Multi-Layer Perception, includes input layer, hidden layers and output layer; para#59-61,67).

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify MIMO OFDM transmitter system of Yao as taught by Andrews and wherein the ANN precoding engine comprises one of an autoencoder architecture and a Multi-Layer Perception, MLP, architecture for the benefit of determining the output samples through the learned precoder (para#77) 

Reclaim 26
The method failed to explicitly teach one of an autoencoder architecture and a Multi-Layer Perception, MLP, architecture. 
Andrews discloses one of an autoencoder architecture (abstract; page 4 lines 1-2,para#65 and a Multi-Layer Perception, MLP, architecture (fig.1, fig.4, fig.9 Multi-Layer Perception, includes input layer, hidden layers and output layer; para#59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Yao as taught by Andrews and one of an autoencoder architecture and a Multi-Layer Perception, MLP, architecture.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and


In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Yao as taught by Andrews and one of an autoencoder architecture and a Multi-Layer Perception, MLP, architecture for the benefit of determining the output samples through the learned precoder (para#77) and providing the flexibility of training as many samples without decreasing the bandwidth efficiency (para#79).

Allowable Subject Matter
Claims 3-9,12-15,19-25,28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16, 32 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631